Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-16, 18- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20190018597 A1), referred herein as Zhang.  
Regarding Claim 1, Zhang teaches
A non-volatile storage apparatus, comprising: a memory structure comprising non-volatile memory cells; and a control circuit connected to the memory structure, the control circuit configured to generate and apply control signals to the memory structure to perform memory operations, the control circuit comprising: a microcontroller configured to: (Zhang Abst: A sequencer circuit is configured to generate control signals for on-die memory control circuitry. The control signals may include memory operation pulses for implementing operations on selected non-volatile memory cells embodied within the same die as the sequencer (and other on-die memory control circuitry). The timing, configuration, and/or duration of the memory control signals are defined in configuration data)
execute instructions to determine information for generating the control signals for a type of memory operation prior to receiving a request to perform a memory operation of the type of memory operation; cache the information for the type of memory operation; (Zhang [0023] Disclosed herein are embodiments of a system for on-structure control of memory operation and/or control signals using configuration data capable of being modified after design and/or fabrication of the memory structure.  [0062] Modifying the sequencer configuration data 140 may comprise modifying, updating, replacing, and/or otherwise manipulating the entry 142A of the sequencer configuration data 140 as stored within the non-volatile storage 106 and/or volatile memory 124. In response to a subsequent read operation, 
access the information and generate the control signals based on the cached information in response to receiving a request to perform a memory operation of the type of memory operation; (Zhang [0062] In response to a subsequent read operation, the sequencer 122 may access the modified sequencer configuration data 140, which may comprise accessing and/or executing the series of entries 142A-N, including the modified entry 142A. [0045] The sequencer 122 may be communicatively coupled to the volatile memory 124 through, inter alia, a memory bus 121. During operation, the sequencer 122 may be configured to access sequencer configuration data 140 stored within the volatile memory 124, and use the accessed sequencer configuration data 140 to determine the configuration and/or timing of the MC signal vectors 123 generated thereby. The sequencer configuration data 140 stored within the volatile memory 124 and/or non-transitory storage 106 may be modified, replaced, and/or otherwise manipulated after design and/or fabrication of the NV memory 104. )
and apply the control signals generated based on the cached information to the memory structure to perform the memory operation. (Zhang [0045] Changes to the sequencer configuration data 140 may be used to modify, replace, and/or otherwise manipulate the configuration, timing, and/or duration of the MC signal vectors 123 generated by the sequencer 122 to implement particular memory operations.)
Regarding Claim 2, Zhang teaches
The non-volatile storage apparatus of claim 1, wherein the information comprises: conditions that are relevant for the non-volatile memory structure and from which the control signals for the type of memory operation are derivable, wherein the cached information comprises cached conditions that are relevant for the non-volatile memory structure. (Zhang [0070] Memory operations implemented by the sequencer 122 may comprise one or more characteristics, which may include, but are not 
Regarding Claim 3, Zhang teaches
The non-volatile storage apparatus of claim 2, wherein the microcontroller is further configured to: determine, after receiving the request, the control signals based on the cached conditions and information that is specific to the type of memory operation. (Zhang [0062] Modifying the sequencer configuration data 140 may comprise modifying, updating, replacing, and/or otherwise manipulating the entry 142A of the sequencer configuration data 140 as stored within the non-volatile storage 106 and/or volatile memory 124. In response to a subsequent read operation, the sequencer 122 may access the modified sequencer configuration data 140. [0096] The die controller 172 may comprise decode circuitry 173, which may be configured to process memory commands 109 received via the interconnect 107. The decode circuitry 173 may be configured to determine the operation type(s) corresponding respective commands 109, determine addressing information pertaining to the commands 109, and so on. [0102] FIG. 1G depicts embodiments of NV memory element(s) 112 of the NV memory array 171 and corresponding functional units configured to implement memory operations on the NV memory elements 112 in response to MC signal vectors 123 generated by the sequencer 122. [0046] In some embodiments, the sequencer configuration data 140 comprises a plurality of entries 142, each entry 142 defining a respective operating state of the sequencer 122.) (i.e. configuration data has cached conditions and information that is specific to the type of memory operation.)
Regarding Claim 5, Zhang teaches
The non-volatile storage apparatus of claim 2, wherein the microcontroller comprises: a first processor configured to execute a first set of instructions to access the cached conditions, the first processor configured to execute the first set of instructions to form a packet that contains the cached conditions; (Zhang [0046] In some embodiments, the sequencer configuration data 140 comprises a plurality of entries 142, each entry 142 defining a respective operating state of the sequencer 122. [0069] Alternatively, or in addition, the entries 142 may comprise commands and/or instructions configured for execution by the sequencer 122. The entries 142 may correspond to a command and/or instruction set supported by the sequencer 122.[0103]The configuration, timing and/or duration of read and/or verify operations performed within the NV memory 104 may be modified after design and/or fabrication of the NV memory 104 (e.g., by modifying entries 142 and/or entry sequences 144 corresponding to the read and/or verify operations in the sequencer configuration data 140.  [0060] Alternatively, or in addition, modifications to the sequencer configuration data 140 may be initiated by other components and/or processes [0120] The sequencer adjustment module 177 may be a component of the configuration manager 127, which may be configured to manage the sequencer configuration data 140 stored within the memory unit 129 (e.g., non-transitory storage 106 and/or volatile memory 124). [0121] The sequencer adjustment module 177 may be further configured to monitor memory operations being performed within the memory system 101 and/or adjust the sequencer configuration data 140 accordingly.) (i.e. the sequencer configuration data has the cached condition, data entries have instruction packets, sequencer adjustment module is the first processor.)
and a second processor configured to execute a second set of instructions to access the packet, the second processor configured to execute the second set of instructions to generate the control signals based on the conditions in the packet. (Zhang [0082] In some embodiments, the sequencer may comprise a processor, microcontroller, and/or the like, which may be configured to execute a particular instruction set.  In such embodiments, the entries 142 of the sequencer data 140 may comprise instructions of the particular instruction set. [0103]The configuration, timing and/or duration of read 
Regarding Claim 6, Zhang teaches
The non-volatile storage apparatus of claim 1, wherein the information comprises: set/reset information that specifies when the control signals are to be set or reset, wherein the cached information comprises cached set/reset information. (Zhang [0037] In the FIG. 1A embodiment, a set of MC signals generated and/or output by the sequencer 122 may be referred to as an MC signal vector 123. As used herein, an MC signal vector 123 refers to a designated state of one or more MC signals. The state of an MC signal may refer to any suitable characteristic and/or information represented by the MC signal, which may include, but is not limited to: an assertion state (e.g., “asserted” or “de-asserted”) [0038] The sequencer 122 may be configured to generate MC signal vectors 123 according to determined timings. As used herein, the timing of a signal vector, such as an MC signal vector 123, refers to the time for which the one or more MC signals of the MC signal vector 123 are maintained at a determined state. The duration of an MC signal vector 123 may span the time from which each of the one or more MC signals comprising the MC signal vector 123 are in the determined state until the time any one of the MC signals of the MC signal vector 123 changes from the determined state thereof (e.g., transitions from asserted to de-asserted, and/or the like). [0113]The various control gate voltages may be asserted for particular time durations in accordance with the timing(s) and/or duration(s) of the respective MC signal vector(s) 123 (as defined by the corresponding 
Regarding Claim 7, Zhang teaches
The non-volatile storage apparatus of claim 6, wherein the microcontroller is further configured to: apply the control signals to control the non-volatile memory structure based on the cached set/reset information. (Zhang [0038]The duration of an MC signal vector 123 may span the time from which each of the one or more MC signals comprising the MC signal vector 123 are in the determined state until the time any one of the MC signals of the MC signal vector 123 changes from the determined state thereof (e.g., transitions from asserted to de-asserted, and/or the like))
Regarding Claim 9, Zhang teaches
The non-volatile storage apparatus of claim 1, wherein the microcontroller is further Attorney Docket No.: SAND-02438US0WDA-4686-US-60- configured to: execute the instructions during a power on phase of the non-volatile storage apparatus to determine the information for generating the control signals for the type of memory operation. (Zhang ([0137] Step 420 may comprise loading the modified sequencer configuration data 140 into the volatile memory 124 communicatively coupled to the sequencer 122. Step 420 may further comprise populating the volatile memory 124 with sequence configuration data 140 maintained within the non-transitory storage 106 (e.g., during initialization of the memory system 101). [0130] FIG. 2 is a flow diagram of one embodiment of a method 200 for using a random access memory to control memory operation pulses 
[0131] Step 220 may comprise accessing a timing entry corresponding to the particular operation from the memory unit 129 (e.g., the volatile memory 124 and/or non-transitory storage 106). Step 220 may 
Regarding Claim 10, Zhang teaches
The non-volatile storage apparatus of claim 1, wherein the microcontroller is further configured to: access stored parameters during a power on phase of the non-volatile storage apparatus; and execute the instructions during the power on phase to determine the information for generating the control signals for the type of memory operation based on the stored parameters. (Zhang [0045] The sequencer configuration data 140 stored within the volatile memory 124 and/or non-transitory storage 106 may be modified, replaced, and/or otherwise manipulated after design and/or fabrication of the NV memory 104. Changes to the sequencer configuration data 140 may be used to modify, replace, and/or otherwise manipulate the configuration, timing, and/or duration of the MC signal vectors 123 generated by the sequencer 122 to implement particular memory operations. [0057] The entries 142A-N may comprise an entry sequence adapted for execution of particular type(s) of memory commands and/or operations, such a read operation, a write operation, an erase operation, and/or the like (e.g., memory operation 108 illustrated in FIG. 1A). [0137] Step 420 may comprise loading the modified sequencer configuration data 140 into the volatile memory 124 communicatively coupled to the sequencer 122. Step 420 may further comprise populating the volatile memory 124 with sequence configuration data 140 maintained within the non-transitory storage 106 (e.g., during initialization of the memory system 101).) (i.e. loading the sequencer configuration data is accessing the stored parameters in the NV memory and loading to the volatile memory.)
Regarding Claim 11, Zhang teaches
The non-volatile storage apparatus of claim 1, wherein the microcontroller is further configured to: determine a dynamic condition at runtime; and generate the control signals based on the cached information and further on the dynamic condition. (Zhang [0042] In the FIG. 1A embodiment, the configuration and/or timing of the MC signal vectors 123 generated by the sequencer 122 may be defined, at least in part, by sequencer configuration data 140, which may be modified, revised, and/or otherwise manipulated after design and/or fabrication of the NV memory 104. The sequencer configuration data 140 may be modified, revised, and/or otherwise manipulated during operation of the NV memory 104 and/or in response to usage conditions, wear levels, testing conditions, error rates, user preferences, commands, settings, parameters, and/or the like.)
Regarding Claim 12, Zhang teaches
A method of operating a non-volatile memory system, the method comprising: accessing parameters from storage in the non-volatile memory system; (Zhang  [0120] the sequencer configuration data 140 stored within the memory unit 129 (e.g., non-transitory storage 106 and/or volatile memory 124))
executing instructions on a processor in the non-volatile memory system to compute information that is applicable to core timing control signals to be applied to a non-volatile memory structure in the non-volatile memory system during a segment of a memory operation, including using the parameters to compute the information prior to the non-volatile memory system receiving a request to perform the memory operation; (Zhang [0026] A first sequencer instruction stored within the volatile memory may comprise first timing parameters for memory control signals pertaining to one or more of a read operation, a write operation, and an erase operation on non-volatile memory elements of the semiconductor structure. The system may further comprise a sequencer adjustment module configured to determine modified timing parameters for the memory control signals of the first sequencer instruction, and update the first sequencer instruction to replace the first timing parameters with the 
storing the computed information in storage in the non-volatile memory system; (Zhang [0142] Step 530 may further comprise recording the modified sequencer configuration data 140 within the memory unit 129 (e.g., the non-transitory storage 106 and/or volatile memory 124).
accessing the stored information in response to receiving a request to perform the memory operation; (Zhang [0021] In some embodiments, the sequencer comprises fetch circuitry configured to access a sequencer entry from the memory unit, and output circuitry configured to generate control signals corresponding to the fetched sequencer entry for a number of clock cycles specified by the sequencer entry. The fetch circuitry may be further configured to read a timing entry that follows the fetched sequencer entry in a series of sequencer entries stored within the memory unit. [0130] FIG. 2 is a flow diagram of one embodiment of a method 200 for using a random access memory to control memory operation pulses, as disclosed herein. Step 210 may comprise receiving a request to execute a particular operation on a NV memory 104 at control circuitry 120 of the NV memory 104.)
setting or resetting one or more core timing control signals based on the stored information; (Zhang [0038]The duration of an MC signal vector 123 may span the time from which each of the one or more MC signals comprising the MC signal vector 123 are in the determined state until the time any one of 
and using the core timing control signals to control the non-volatile memory structure Attorney Docket No.: SAND-02438US0WDA-4686-US-61- during the segment of the memory operation.  (Zhang [0028] The on-die memory control signals may be configured to cause one or more functional modules of the control circuitry to implement at least a portion of the memory operation.)
Regarding Claim 13, Zhang teaches
The method of claim 12, wherein: computing the information comprises computing conditions from which the one or more core timing control signals for the segment of the memory operation are derivable; (Zhang [0070] Memory operations implemented by the sequencer 122 may comprise one or more characteristics, which may include, but are not limited to: an operation type (e.g., “op code”), an address, flags, parameters, and/or the like. [0072] In the FIG. 1C embodiment, the sequencer 122 may be configured to map operation type(s) 118A-N to respective portions of the sequencer configuration data 140. )
and setting or resetting the one or more core timing control signals based on the stored information comprises setting or resetting the one or more core timing control signals based on the conditions. (Zhang [0037] In the FIG. 1A embodiment, a set of MC signals generated and/or output by the sequencer 122 may be referred to as an MC signal vector 123. As used herein, an MC signal vector 123 refers to a designated state of one or more MC signals. The state of an MC signal may refer to any suitable characteristic and/or information represented by the MC signal, which may include, but is not limited to: an assertion state (e.g., “asserted” or “de-asserted”) [0038] The sequencer 122 may be configured to generate MC signal vectors 123 according to determined timings. As used herein, the 
Regarding Claim 14, Zhang teaches
The method of claim 12, wherein computing the information comprises: computing set/reset information that indicates whether the one or more core timing control signals are to be set or reset during the segment of the memory operation.  (Zhang [0028] The on-die memory control signals may be configured to cause one or more functional modules of the control circuitry to implement at least a portion of the memory operation. [0037] In the FIG. 1A embodiment, a set of MC signals generated and/or output by the sequencer 122 may be referred to as an MC signal vector 123. As used herein, an MC signal vector 123 refers to a designated state of one or more MC signals. The state of an MC signal may refer to any suitable characteristic and/or information represented by the MC signal, which may include, but is not limited to: an assertion state (e.g., “asserted” or “de-asserted”) [0038] The 
Regarding Claim 15, Zhang teaches
The method of claim 12, wherein accessing the parameters and computing the information is performed during a power on phase of the non-volatile memory system. (Zhang [0029]The method may further include loading configuration data comprising the sequencer vectors into the volatile RAM from a non-volatile storage location during an initialization operation.) (i.e. loading the sequencer configuration data is accessing the stored parameters in the NV memory and loading to the volatile memory.) 
Regarding Claim 16, Zhang teaches
A non-volatile storage system, comprising: a memory die comprising a control circuit and a memory structure comprising non- volatile memory cells, the control circuit configured to generate and apply a set of control signals to control the memory structure to perform memory operations, the control circuit comprising: (Zhang  [0018] a NV memory system may comprise a sequencer, which may be configured to, inter alia, generate signal(s) for implementing various operations on a NV memory. [0019] Disclosed herein are embodiments of a circuit structure for on-die control of memory operation and/or 
a first processor configured to execute first instructions to compute conditions for a segment of a memory operation;  (Zhang [0028] The on-die memory control signals may be configured to cause one or more functional modules of the control circuitry to implement at least a portion of the memory operation. [0060] Alternatively, or in addition, modifications to the sequencer configuration data 140 may be initiated by other components and/or processes [0120] The sequencer adjustment module 177 may be a component of the configuration manager 127, which may be configured to manage the sequencer configuration data 140 stored within the memory unit 129 (e.g., non-transitory storage 106 and/or volatile memory 124). (i.e. sequencer adjustment module is the first processor.))
and a second processor configured to execute second instructions to generate control signals for the segment of the memory operation based on the conditions; (Zhang [0082] In some embodiments, the sequencer may comprise a processor, microcontroller, and/or the like, which may be configured to execute a particular instruction set.  In such embodiments, the entries 142 of the sequencer data 140 may comprise instructions of the particular instruction set. [0103]The configuration, timing and/or duration of read and/or verify operations performed within the NV memory 104 may be modified after design and/or fabrication of the NV memory 104 (e.g., by modifying entries 142 and/or entry sequences 144 corresponding to the read and/or verify operations in the sequencer configuration data 140).) (i.e. the sequencer is the second processor.)
the first processor configured to pre-compute the conditions for the segment of the memory operation prior to receiving a request to perform the memory operation, wherein the control circuit is configured to store the pre-computed conditions; (Zhang [0062] Modifying the sequencer configuration data 140 may comprise modifying, updating, replacing, and/or otherwise manipulating the entry 142A of the sequencer configuration data 140 as stored within the non-volatile storage 106 and/or volatile 
the control circuit configured to access the stored pre-computed conditions in response to receiving a request to perform the memory operation; (Zhang [0130] FIG. 2 is a flow diagram of one embodiment of a method 200 for using a random access memory to control memory operation pulses, as disclosed herein. Step 210 may comprise receiving a request to execute a particular operation on a NV memory 104 at control circuitry 120 of the NV memory 104.)
and the second processor configured to execute the second instructions generate the control signals for the segment of the memory operation based on the stored pre-computed Attorney Docket No.: SAND-02438US0WDA-4686-US-62- conditions.  (Zhang [0084] The state of the sequencer 122 may, therefore, be defined by the signal data 143 and/or timing data 145 of an entry 142. In response to an entry 142, the next state logic 164 may determine the next state for the sequencer 122 by decoding, parsing, and/or extracting signal and/or timing data 143,145 from the entry 142, calculating timing information 165 for the entry 142, and so on, as disclosed herein. [0113]The various control gate voltages may be asserted for particular time durations in accordance with the timing(s) and/or duration(s) of the respective MC signal vector(s) 123 (as defined by the corresponding entries 142 of the sequencer configuration data 140).)
Regarding Claim 18, Zhang teaches
The non-volatile storage system of claim 16, wherein: the first processor is configured to access the stored pre-computed conditions; the first processor is configured to form a packet having the stored pre-computed conditions; the second processor is configured to decode the packet;  (Zhang [0060] Alternatively, or in addition, modifications to the sequencer configuration data 140 may be initiated by other components and/or processes

[0121] The sequencer adjustment module 177 may be further configured to monitor memory operations being performed within the memory system 101 and/or adjust the sequencer configuration data 140 accordingly.) 
and the second processor is configured to generate the control signals based on the pre- computed conditions in the packet. (Zhang [0069] Alternatively, or in addition, the entries 142 may comprise commands and/or instructions configured for execution by the sequencer 122 [0129] The entries 142A-N (and/or entry sequence 144) may be generated by an application and/or process operating on the computing device, which may be embodied as instructions stored on a non-transitory computer-readable storage medium. [0137] Step 420 may comprise loading the modified sequencer configuration data 140 into the volatile memory 124 communicatively coupled to the sequencer 122. [0108] The circuitry 137, 138A, 138B, 138C, may be controlled by, inter alia, MC signals of the MC signal vector 123 generated by the sequencer 122.)
Regarding Claim 19, Zhang teaches
The non-volatile storage system of claim 16, wherein: the first processor is configured to pre-compute conditions for the segment of the memory operation during a power on phase of the non-volatile storage system; and the control circuit is configured to store the pre-computed conditions during the power on phase of the non-volatile storage system. (Zhang [0028] The on-die memory control signals may be configured to cause one or more functional modules of the control circuitry to implement at least a portion of the memory operation. [0044] The memory unit 129 may further comprise a volatile memory 124. The configuration manager 127 may be configured to transfer the sequencer configuration data 140 to the volatile memory 124 of the memory system 101 during initialization (e.g., during initial 
Regarding Claim 20, Zhang teaches
The non-volatile storage system of claim 16, further comprising: an instruction loader configured to update at least one of the first instructions or the second instructions. (Zhang [0069] Alternatively, or in addition, the entries 142 may comprise commands and/or instructions configured for execution by the sequencer 122 [0129] The entries 142A-N (and/or entry sequence 144) may be generated by an application and/or process operating on the computing device, which may be embodied as instructions stored on a non-transitory computer-readable storage medium. [0137] Step 420 may comprise loading the modified sequencer configuration data 140 into the volatile memory 124 communicatively coupled to the sequencer 122.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190018597 A1), referred herein as Zhang in view of Porter et al. (US 4313158 A), referred herein as Porter.   
Regarding Claim 4, Zhang teaches
The non-volatile storage apparatus of claim 2, wherein the microcontroller comprises:  Attorney Docket No.: SAND-02438US0WDA-4686-US-59-a first processor configured to execute a first set of instructions to form a packet that contains a flag; (Zhang [0046] In some embodiments, the sequencer configuration data 140 comprises a plurality of entries 142, each entry 142 defining a respective operating state of the sequencer 122. [0070] Memory operations implemented by the sequencer 122 may comprise one or more characteristics, which may include, but are not limited to: an operation type (e.g., “op code”), an address, flags, parameters, and/or the like. [0069] Alternatively, or in addition, the entries 142 may comprise commands and/or instructions configured for execution by the sequencer 122. The entries 142 may correspond to a command and/or instruction set supported by the sequencer 122. [0060] Alternatively, or in addition, modifications to the sequencer configuration data 140 may be initiated by other components and/or processes [0120] The sequencer adjustment module 177 may be a component of the configuration manager 127, which may be configured to manage the sequencer configuration data 140 stored within the memory unit 129 (e.g., non-transitory storage 106 and/or volatile memory 124). [0121] The sequencer adjustment module 177 may be further configured to monitor memory operations being performed within the memory system 101 and/or adjust the sequencer configuration data 140 accordingly.) (i.e. the sequencer configuration data comprise flags, data entries have instruction packets, sequencer adjustment module is the first processor.)
and a second processor configured to execute a second set of instructions to access the packet, the second processor configured to execute the second set of instructions to access the cached conditions and to generate the control signals based on the cached conditions. (Zhang [0082] In some embodiments, the sequencer may comprise a processor, microcontroller, and/or the like, which may be configured to execute a particular instruction set.  In such embodiments, the entries 142 of the sequencer data 140 may comprise instructions of the particular instruction set. [0103]The configuration, timing and/or duration of read and/or verify operations performed within the NV memory 104 may be 
Zhang teaches a flag (Zhang [0070]), but does not teach a flag that indicates the cached 
conditions are to be accessed.
However, Porter teaches a flag that indicates the cached conditions are to be accessed. 
(Porter Col. 2, line 61 – 68: each time a read type command specifying the fetching of either a first or second block of instructions is received from the processing unit termed an instruction fetch 1 (IF1) and instruction fetch 2 (IF2), respectively, one of the instruction fetch flag indicators associated with the transit block buffer location into which the read type command is loaded is set to a binary ONE state.) ( i.e. the fetch instruction flag indicates which block buffer location to retrieve instructions from,  the cached instructions are to be accessed.) 
Zhang and Porter are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Zhang and Porter before him or her to modify the Zhang’s system with and Porter’s teaching. The motivation for doing so would be for (Porter Abst) specifying instruction fetch operations and the flag (Porter Col. 2, lines 29-31) permits a high degree of overlap of commands specifying the fetching of instruction blocks from a main store, which improves (Porter Col. 2, line 25) the processing unit's performance.
Regarding Claim 8, Zhang teaches
The non-volatile storage apparatus of claim 6, wherein the microcontroller comprises: a first processor configured to execute a first set of instructions to form a packet that contains a flag (Zhang [0070] Memory operations implemented by the sequencer 122 may comprise one or more characteristics, which may include, but are not limited to: an operation type (e.g., “op code”), an set/reset information; (Zhang [0037] In the FIG. 1A embodiment, a set of MC signals generated and/or output by the sequencer 122 may be referred to as an MC signal vector 123. As used herein, an MC signal vector 123 refers to a designated state of one or more MC signals. The state of an MC signal may refer to any suitable characteristic and/or information represented by the MC signal, which may include, but is not limited to: an assertion state (e.g., “asserted” or “de-asserted”) [0038] The sequencer 122 may be configured to generate MC signal vectors 123 according to determined timings. As used herein, the timing of a signal vector, such as an MC signal vector 123, refers to the time for which the one or more MC signals of the MC signal vector 123 are maintained at a determined state. The duration of an MC signal vector 123 may span the time from which each of the one or more MC signals comprising the MC signal vector 123 are in the determined state until the time any one of the MC signals of the MC signal vector 123 changes from the determined state thereof (e.g., transitions from asserted to de-asserted, and/or the like). 
and a second processor configured to execute a second set of instructions to access the packet, the second processor configured to execute the second set of instructions to access the cached set/reset information and to generate the control signals based on the cached set/reset information. (Zhang [0082] In some embodiments, the sequencer may comprise a processor, microcontroller, and/or the like, which may be configured to execute a particular instruction set.  In such embodiments, the 
Zhang teaches a flag (Zhang [0070]), but does not teach a flag that indicates the cached 
conditions are to be accessed.
However, Porter teaches a flag that indicates the cached set/reset information is to be accessed. (Porter Col. 2, line 61 – 68: each time a read type command specifying the fetching of either a first or second block of instructions is received from the processing unit termed an instruction fetch 1 (IF1) and instruction fetch 2 (IF2), respectively, one of the instruction fetch flag indicators associated with the transit block buffer location into which the read type command is loaded is set to a binary ONE state.) ( i.e. the fetch instruction flag indicates which block buffer location to retrieve instructions from,  the cached instructions are to be accessed.) 
Zhang and Porter are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Zhang and Porter before him or her to modify the Zhang’s system with and Porter’s teaching. The motivation for doing so would be for (Porter Abst) specifying instruction fetch operations and the flag (Porter Col. 2, lines 29-31) permits a high degree of overlap of commands specifying the fetching of instruction blocks from a main store, which improves (Porter Col. 2, line 25) the processing unit's performance.

The non-volatile storage system of claim 16, wherein: the first processor is configured to form a packet having a flag (Zhang [0003]In response to a request to execute a particular operation, the sequencer may generate memory control signals [0070] Memory operations implemented by the sequencer 122 may comprise one or more characteristics, which may include, but are not limited to: an operation type (e.g., “op code”), an address, flags, parameters, and/or the like. [0082] Although particular types of special-purpose entries 142 are described herein, the disclosure is not limited in this regard, and could be adapted to use any type of entry 142 and/or special-purpose entry 142 having any suitable format and/or configured to implement any suitable type of control and/or management operation pertaining to the sequencer 122 and/or sequencer configuration data 140.  In some embodiments, the sequencer may comprise a processor, microcontroller, and/or the like, which may be configured to execute a particular instruction set. In such embodiments, the entries 142 of the sequencer data 140 may comprise instructions of the particular instruction set.) 
the second processor is configured to decode the packet; the second processor is configured to access the stored pre-computed conditions; and the second processor is configured to generate the control signals based on the stored pre-computed conditions.  (Zhang [0082] In some embodiments, the sequencer may comprise a processor, microcontroller, and/or the like, which may be configured to execute a particular instruction set.  In such embodiments, the entries 142 of the sequencer data 140 may comprise instructions of the particular instruction set. [0103]The configuration, timing and/or duration of read and/or verify operations performed within the NV memory 104 may be modified after design and/or fabrication of the NV memory 104 (e.g., by modifying entries 142 and/or entry sequences 144 corresponding to the read and/or verify operations in the sequencer configuration data 140).) (i.e. the sequencer is the second processor.)
Zhang teaches a flag (Zhang [0070]) and generate the control signals (Zhang [0003]), but does 
that indicates stored pre-computed conditions are to be used. 
However, Porter teaches a flag that indicates the stored pre-computed conditions are to be used. (Porter Col. 2, line 61 – 68: each time a read type command specifying the fetching of either a first or second block of instructions is received from the processing unit termed an instruction fetch 1 (IF1) and instruction fetch 2 (IF2), respectively, one of the instruction fetch flag indicators associated with the transit block buffer location into which the read type command is loaded is set to a binary ONE state.) ( i.e. the fetch instruction flag indicates which block buffer location to retrieve instructions from,  the cached instructions are to be accessed.) 
Zhang and Porter are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Zhang and Porter before him or her to modify the Zhang’s system with and Porter’s teaching. The motivation for doing so would be for (Porter Abst) specifying instruction fetch operations and the flag (Porter Col. 2, lines 29-31) permits a high degree of overlap of commands specifying the fetching of instruction blocks from a main store, which improves (Porter Col. 2, line 25) the processing unit's performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183